SUPPLEMENTAL OPINION ON REHEARING JUNE 30, 1993 John R. Henry, for appellant. Winston Bryant, Att’y Gen., by: Brad Newman, Asst. Att’y Gen., for appellee. Per Curiam. In Bookout v. State, 42 Ark. App. 109 (1993), Division II of this court delivered an opinion reversing and remanding this case. Bookout had been found guilty in Lawrence County of theft by receiving, after a jury trial, and had been sentenced to three years imprisonment. Our holding in the case was that the circuit judge erred in denying a pre-trial motion to suppress the grounds of lack of standing to contest a search. We held that Bookout did have standing. On petition for rehearing, the State asks that our remand direct the circuit court to conduct a new trial only if the appellant’s motion to suppress is granted, following an appropriate hearing. Appellant has filed no response to the petition for rehearing.  We believe the State’s suggestion is appropriate and so direct the trial court. The petition for rehearing is granted and our original opinion modified to show that the case is remanded rather than reversed and remanded. See Moore v. State, 303 Ark. 1, 791 S.W.2d 698 (1990).